Citation Nr: 0933839	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  00-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for aching joints and 
muscles, other than back and knees, claimed as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD), 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disabilities, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 
1992.  The evidence of record indicates that the Veteran 
served in the Persian Gulf from January to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1998 and February 1999 
rating decisions of the above Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought 
on appeal.  

In December 1999, the Veteran presented testimony at a 
hearing conducted at the New York RO before a hearing 
officer.  In June 2009, the Veteran presented testimony at a 
personal hearing in Washington, DC before the undersigned.  
Transcripts of these hearings are in the Veteran's claims 
folder.

After the June 2009 hearing, the record was held open for 30 
days to allow the Veteran time to submit additional evidence.  
However, 30 days have passed since the date of the hearing 
and such evidence has not been received.  Consequently, the 
Board will proceed with the evidence of record.

As a preliminary matter, the Board notes that the issues of 
entitlement to service connection for GERD, aching joints and 
muscles, and hearing loss are on appeal from a November 1998 
RO decision and the issue of entitlement to service 
connection for headaches is on appeal from a February 1999 RO 
decision.  Following a September 2004 Decision Review Officer 
(DRO) conference, the Veteran's representative indicated that 
the Veteran agreed to withdraw all his appeal issues after 
his grant of service connection for posttraumatic stress 
disorder (PTSD).  An accompanying letter reflected that the 
Veteran would be submitting a VA Form 21-4138 in which he 
would be cancelling all pending appeals.  In September 2004, 
service connection for PTSD was granted.  However, the 
Veteran never submitted a VA Form 21-4138 or similar 
statement indicating that he wished to cancel his remaining 
appeals.  Further, in a March 2005 statement, the Veteran 
noted that he was granted service connection for PTSD and the 
other issues of headaches, joint pain, GERD, and hearing 
problems should be addressed.  However, the RO interpreted 
this statement as a claim to reopen and the issues were 
denied on a new and material basis in a June 2006 rating 
decision.  Because the Veteran did not confirm his intent to 
withdraw his original appeal by way of a written statement, 
and in fact, has argued that he did not agree to withdraw his 
appeal, the Board will consider the aforementioned issues as 
pending and will not address the question of whether new and 
material evidence has been submitted.  

Regarding the claim of service connection for aching joints 
and muscles, the issue as certified excludes consideration of 
the knees and back.  In this regard, the Board notes that 
service connection is currently in effect for bilateral 
patellofemoral syndrome; and service connection for 
degenerative disc disease of the low back was previously 
denied.  

The issues of entitlement to service connection for a 
gastrointestinal disorder, headaches, and hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran is currently service-connected for chronic 
fatigue syndrome; the preponderance of the evidence does not 
support a finding that the Veteran has additional joint or 
muscle aches other than back and knees resulting from an 
undiagnosed illness that were shown during active service in 
the Southwest Asia theater of operations or currently 
manifested to a compensable degree; and there is no evidence 
of currently diagnosed disability in the claimed muscles and 
joints that is related to active military service or events 
therein.


CONCLUSION OF LAW

The criteria to establish service connection for joint and 
muscle aches other than back and knees, to include as due to 
an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.317, 4.71a, 4.56, 4.73 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify for the claim 
for joint and muscle aches other than back and knees was 
satisfied by a letter sent to the Veteran in July 2004, which 
addressed all of the notice elements.  Although the letter 
was not sent prior to the initial unfavorable decision by the 
AOJ in November 1998, the claim was subsequently 
readjudicated in a September 2006 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  In a March 2008 letter, the Veteran 
was provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  

VA has also satisfied its duty to assist.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim for joint 
and muscle aches.  A December 1996 document indicates that 
the Veteran was awarded Social Security Administration (SSA) 
disability benefits.  Although the Veteran's complete SSA 
records have not been associated with the claims file, a copy 
of the decision awarding benefits indicates that he is 
receiving such for PTSD and lung, skin, and lower back pains, 
none of which are relevant to the decision on appeal.  
Moreover, the Veteran has not indicated that he is receiving 
SSA for his claimed muscle and joint aches.  Therefore, the 
Board concludes that it is not necessary to obtain the 
Veteran's complete SSA records as they are not pertinent to 
the claim for aching joints and muscles.  

Additionally, as will be discussed more thoroughly below, the 
Veteran has underwent several VA examinations over the years 
wherein his joint and muscle symptomatology has been 
examined.  In particular, the September 2005 VA joints 
examination adequately identifies the symptomatology 
attributable to the Veteran's joints.  As the evidence of 
record contains sufficient competent medical evidence to 
decide the claim for joint and muscle aches, an additional 
examination pursuant to 38 C.F.R. § 3.159(c)(4)(i) is not 
necessary.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(a)(1) 
(2008).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2008).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3), (4) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2008).

As indicated above, evidence of record indicates the Veteran 
served in the Southwest Asia theater during the applicable 
time period and as such, is a "Persian Gulf veteran."  See 38 
C.F.R. § 3.317(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran states that he has aching joints and muscles that 
are related to his service in the Persian Gulf.  At the 
hearing, he described pain in various joints including his 
heels, shoulders, hips, wrists, and hands.  As reflected 
above, his back and knees are not for consideration.  The 
Board further notes that the Veteran is currently service-
connected for chronic fatigue syndrome.  

Service treatment records showed that the Veteran complained 
of joint pain in February 1989.  On his April 1992 separation 
report of medical history, the Veteran marked that he had 
swollen painful joints.  

On his January 1994 Persian Gulf Registry Code Sheet, the 
Veteran complained of joint stiffness.  During his February 
1995 VA general medical examination, the Veteran complained 
of muscle spasms in both legs.  Musculo-skeletal system 
findings were not made.  

During the May 1997 VA PTSD examination, the examiner 
indicated that the Veteran had chronic pain in his joints.  
In January 1998, the Veteran complained of right wrist pain.  
A radiology report of the right wrist showed no fracture or 
dislocation, preserved joint spaces, and normal bony density.  
In June 1998, the Veteran underwent VA examinations for his 
muscles and joints.  He complained of bilateral hamstring and 
calf muscle cramps as well as right hip pains since service.  
Following examination, no muscular abnormalities were 
identified.  Further, range of motion of all joints was 
within normal limits.  There was painful motion of the left 
hip with flexion and abduction.  X-rays of the right and left 
hip were within normal limits.  No diagnosis pertaining to 
the hips was made.  

From 1998 to 2000, the Veteran had a series of x-rays wherein 
his right ankle, right foot, and right shoulder were all 
shown to be normal.  In December 2000, the Veteran underwent 
a Persian Gulf Phase III Evaluation that lasted several days.  
The Veteran complained of muscle aches and arthralgias.  X-
rays revealed normal bilateral ankles and hips.  At the end 
of the evaluation, he was assessed as having joint pains, 
predominately in the lower extremities.  It was noted that 
the true etiology of various complaints were multi-factorial.  

Thereafter, VA records dated in 2000 reflect that the Veteran 
continued to complain of right shoulder pain, cramps in his 
left foot, and pain in his hips.  

In August 2001, a VA doctor was posed several questions 
pertaining to the Veteran's medical status.  In response to 
the question, "how about his bilateral elbow pain?" the VA 
doctor responded "osteoarthritis, traumatic due to 
service."  However, no rationale was provided for that 
conclusion, and no x-ray evidence of arthritis accompanied 
the correspondence.  

VA records dated in October 2003 contained findings of 
chronic diffuse arthralgias of an unknown etiology.  The 
musculoskeletal examination of the elbows, wrists, and ankles 
was normal with pain with range of motion of the right 
shoulder.  

Importantly, the Veteran underwent a VA chronic fatigue 
syndrome examination in October 2003 wherein he complained of 
generalized muscle aches/weakness, generalized myalgias, and 
migratory joint pains in his bilateral shoulders, elbows, 
bilateral wrists and hands, and ankles.  Following physical 
examination, the Veteran was diagnosed with chronic fatigue 
syndrome.  

In September 2005, the Veteran underwent a VA examination for 
his joints wherein the claims file and medical records were 
reviewed.  The Veteran denied any joint deformity, giving 
way, instability, stiffness, weakness, episodes of 
dislocation or subluxation, effusion, flare-ups, or 
inflammation.  It was noted that the Veteran complained of 
pain in his ankles, wrists, and shoulders.  There was full 
range of motion of both shoulders, wrists, and elbows.  The 
joints were not tender and were painless throughout their 
entire range of motion with no worsening with repeated 
movements.  Additionally, there was full range of motion of 
the joints affecting the Veteran's feet and ankles.  It was 
noted that there were no significant occupational or daily 
activity effects from the joint pains.  The diagnosis was 
multiple arthralgias.  The examiner commented that because 
all x-rays and laboratory tests were grossly within normal 
limits, no specific diagnosis can be reached.  

As reflected above, the preponderance of the evidence 
indicates that the Veteran has had various joint and muscle 
aches for six months or more that have not been attributed to 
a known clinical diagnosis.  Although the Board notes the 
August 2001 statement that the Veteran had bilateral elbow 
pain that could be attributed to osteoarthritis and was due 
to service, the Board affords this opinion little probative 
value as it was not supported by rationale or objective 
evidence of arthritis.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Although the Veteran reported swollen joints at separation, 
the specific joints were not noted and there was no evidence 
of associated abnormalities.  On review, the overall evidence 
of record does not support a finding that chronic disability 
in the variously described muscles and joints manifested 
during service in Southwest Asia.  

Regarding whether the claimed symptoms are currently 
manifested to a compensable degree, the Board notes that in 
general, disabilities that affect the musculoskeletal system 
are rated under 38 C.F.R. § 4.71a and those affecting the 
muscles are rated under 38 C.F.R. §§ 4.56 and 4.73.  
Beginning with the Veteran's complaints of muscle aches, 
there is no indication of objective findings that meet the 
criteria for moderate ratings, as slight ratings are non-
compensable.  Turning to the complaints of joint aches, as 
reflected most recently during the September 2005 VA 
examination, there were no significant occupational or daily 
activity effects from his joint pains.  Importantly, range of 
motion was full and objective pathology does not support a 
finding of functional impairment due to pain on motion or 
other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Thus, the Board finds 
that the claimed disabilities are not currently manifested to 
a degree of 10 percent or more.  

To the extent that the Veteran is asserting he has joint and 
muscle aches in addition to chronic fatigue syndrome that are 
directly related to service, the Board notes that service 
records do not show chronic disability manifested by joint 
and muscle aches and evidence of record does not show 
currently diagnosed disability in the claimed joints that is 
related to active military service or events therein.  The 
Board acknowledges the Veteran's contentions, but notes that 
he is not competent to render a medical etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for aching joints and 
muscles other than back and knees, claimed as due to an 
undiagnosed illness, is denied.  


REMAND

Under the VCAA, VA has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

Gastrointestinal disorder, to include GERD

The Veteran asserts that he has GERD that is related to his 
service in the Persian Gulf.  He testified that he originally 
treated his stomach problems with Mylanta and Pepto Bismol 
until he started going to VA for treatment.  

The service treatment records reflected that the Veteran 
complained of vomiting and left side pain in November 1989.  
He complained of vomiting again in February 1990.  There were 
no reports of any gastrointestinal (GI) problems in the 
remainder of the service treatment records.  

A January 1994 VA treatment entry noted a history of 
intermittent epistaxis and rule out GERD.  A February 1994 VA 
general medical examination noted that there were no 
complaints of dysphagia or GI symptoms.  Private treatment 
records from P.H. dated in December 1994 reflected that the 
Veteran complained of abdominal pain in the left upper 
quadrant.  March 1995 VA treatment reports noted that the 
Veteran complained of constant nausea and a GI work up 
indicated probable diagnosis of esophageal reflux.  An April 
1995 VA letter noted that the Veteran began to experience 
several symptoms after the Gulf War, to include vomiting.  He 
was diagnosed with a gastrointestinal disorder (hiatal hernia 
and chronic vomiting).  

During a November 1996 VA systemic conditions examination, 
the Veteran reported epigastric burning for two years.  
Diagnoses included GERD.  A May 1997 VA stomach examination 
found a small hiatal hernia with minimal reflux.  He was 
again diagnosed with GERD following a June 1998 VA general 
medical examination.  

August 2001 correspondence from a VA physician reflected that 
despite the Veteran's complaints of abdominal pain, nausea, 
and vomiting, there was no objective evidence of significant 
GI disease.  In answer to the question, "if the veteran was 
exposed to oil fires while serving in the Persian Gulf, would 
it be as likely as not that the stomach conditions were 
residuals of this exposure?" his answer was "yes."  

During the September 2005 VA stomach examination, an UGI 
(upper gastrointestinal series) was within normal limits.  
The diagnosis was normal upper GI series, obesity, and 
vomiting-functional or psychogenic in nature.  

In sum, the evidence of record indicates that the Veteran 
complained of vomiting before his service in the Persian 
Gulf.  Thereafter, in approximately 1994, the Veteran began 
to seek treatment for GI related complaints.  Although the 
Veteran has been diagnosed with GERD, the evidence from 2001 
to the present indicates that there is no significant 
evidence of GI disease.  Thus, it is not clear whether the 
Veteran has a diagnosis attributable to his GI related 
complaints.  Therefore, as the Veteran is competent to report 
that he has experienced GI symptomatology since his service 
in the Persian Gulf and there is an indication that the 
Veteran might have a GI disorder that is related to exposure 
to oil fires while serving in the Persian Gulf, a remand is 
necessary to afford him a VA examination that adequately 
addresses the etiology of his GI related complaints.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

Headaches

The Veteran contends that his headaches developed after his 
service in the Persian Gulf and wants this issue considered 
under the provisions of 38 C.F.R. § 3.317.  Additionally, in 
a September 2000 statement, the Veteran asserted that his 
headaches are secondary to his service-connected disorders.  
Therefore, the Board will consider this matter on a direct, 
undiagnosed illness, and secondary basis.  

The Veteran complained of headaches in July 1989, which is 
prior to his service in the Persian Gulf.  There are no 
additional reports of headaches in the service treatment 
records.  

At a February 1995 VA general medical examination, the 
Veteran reported headaches.  During a June 1998 VA 
neurological examination, the Veteran stated that his 
headaches started after the Persian Gulf War.  The Veteran 
was diagnosed with tension headaches, not migraines, and it 
was noted that there was no unifying diagnosis of a syndrome, 
rule out somatization.  

In January 1999, the Veteran underwent a VA mental disorder 
examination wherein the examiner concluded that the Veteran's 
headaches had a significant psychogenic component.  The 
examiner elaborated that there appeared to be both a physical 
component as well as a psychogenic elaboration component to 
the Veteran's headaches as the physical basis alone did not 
account for the evasive psychosocial difficulties the Veteran 
attributed to them.  The diagnoses included sinusitis, 
vascular headaches, and pain disorder (headaches).  

During the February 1999 VA neurological examination, the 
diagnosis was tension/vascular headaches, possibly with a 
cervicogenic component due to a mild cervical facet syndrome.  
Following a December 2003 VA neurological examination, the 
diagnosis was common migraine.  After a September 2005 VA 
neurological examination, the diagnosis was tension headaches 
secondary to Persian Gulf exposure.  

The Board observes that the Veteran has sought treatment for 
headaches on a continual basis since 1995.  However, it 
appears that the etiology of these headaches has been 
variously attributed over the years.  Although in September 
2005 an examiner concluded that the Veteran had tension 
headaches secondary to Persian Gulf exposure, no reasoning or 
rationale for his opinion was provided.  Thus, this opinion 
is not adequate upon which to base a determination.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Thus, because the Veteran reports that he has had 
headaches since his service in the Persian Gulf, he has 
sought treatment for his headaches on a continual basis since 
1995, and there is some suggestion that his headaches might 
be related to his service, a remand is necessary to afford 
the Veteran an examination.  38 C.F.R. § 3.159(c)(4)(i); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  

The Board also notes that the Veteran has not been provided 
with notice of the provisions of 38 C.F.R. § 3.310 or a 
notice letter informing him of the information and evidence 
necessary to substantiate a claim on a secondary basis.  
Thus, additional notice should be provided.  



Hearing loss

The Veteran contends that his hearing loss is the result of 
noise exposure during service.  In particular, he testified 
that his unit supported field infantry units and shot stinger 
missiles, and that he first noticed hearing loss in 
approximately 1994 or 1995.  

Service records noted that the Veteran was routinely exposed 
to hazardous noise.  Various audiograms were conducted during 
service.  Examination for separation in April 1992 did not 
show a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.

Records following service note mild bilateral sensorinueural 
hearing loss.  The Veteran underwent a VA examination in 
September 2005.  The claims file was not available for 
review.  It was stated that bone conduction testing and word 
recognition ability were not tested.  The Veteran was 
reinstructed several times during the examination.  When 
asked to opine as to the etiology of the Veteran's hearing 
loss, the examiner stated that a medical opinion could not be 
given at this time because the results were not considered 
reliable.  

During the September 2005 VA neurological examination, it was 
noted that the Veteran was exposed to artillery fire in 1991.  
A diagnosis of hearing loss secondary to barotraumas, Persian 
Gulf, was given.  

Although there is a positive opinion, the Board notes that no 
rationale to support that opinion was provided.  See Barr, 21 
Vet. App. 303.  Further, this opinion appears to be conflict 
with the audiologist's conclusion that an opinion could not 
be reached based on the results of the audiometric testing.  
Thus, it is unclear what the neurological examiner was basing 
the opinion on.  Consequently, as it appears that the Veteran 
had noise exposure during service and there is some 
indication that this noise exposure might be related to any 
current hearing loss, a remand is necessary to afford him an 
adequate opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for headaches, to 
include as secondary to his service-
connected disorders.  The letter should 
inform him of the information and evidence 
that is necessary to substantiate the 
claim, to include as on a secondary basis; 
(2) inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also provide information 
regarding how VA assigns disability 
ratings and effective dates as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his 
gastrointestinal complaints.  All 
necessary diagnostic tests, if any, should 
be completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should indicate whether it 
has been reviewed.

The examiner is requested to state whether 
the Veteran's gastrointestinal complaints 
are attributable to a diagnosed or 
undiagnosed illness.  If the examiner 
cannot identify a disease or disability 
which causes these symptoms, the examiner 
should so state.  

If the Veteran's gastrointestinal 
complaints are attributable to diagnosed 
illness, the examiner should provide an 
opinion as to whether such disability is 
related to active military service or 
events therein, to include his service in 
the Persian Gulf from January to May 1991.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his headaches.  
All necessary diagnostic tests, if any, 
should be completed.  The claims file 
should be provided to the examiner for 
review, and the examiner should indicate 
whether it has been reviewed.

The examiner is requested to state whether 
the Veteran's headaches are attributable 
to a diagnosed or undiagnosed illness.  If 
the examiner cannot identify a disease or 
disability which cause these symptoms, the 
examiner should so state.

If the Veteran's headaches are 
attributable to diagnosed illness, the 
examiner should provide an opinion as to 
whether such disability is related to 
active military service or events therein, 
to include his service in the Persian Gulf 
from January to May 1991; or whether the 
headaches are proximately due to or 
aggravated by service-connected 
disabilities.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss.  The claims file should be provided 
to the examiner for review, and the 
examiner should indicate whether it has 
been reviewed.

If hearing loss that meets the provisions 
of 38 C.F.R. § 3.385 is found, the examiner 
should provide an opinion as to whether any 
current hearing loss is related to active 
military service or events therein, to 
include in-service noise exposure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


